
	
		III
		112th CONGRESS
		2d Session
		S. RES. 370
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2012
			Mr. Casey (for himself,
			 Mr. Rubio, Mrs.
			 Gillibrand, Mrs. Boxer,
			 Mr. Isakson, Mr. Durbin, and Mr.
			 Kyl) submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Calling for democratic change in
		  Syria.
	
	
		Whereas the Syrian Arab Republic is a signatory to the
			 International Covenant on Civil and Political Rights (ICCPR), adopted at New
			 York December 16, 1966, the United Nations Convention Against Torture and Other
			 Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December
			 10, 1984, and the Universal Declaration of Human Rights, adopted at Paris,
			 December 10, 1948.
		Whereas, in March 2011, peaceful demonstrations in Syria
			 began against the authoritarian rule of Bashar al-Assad;
		Whereas, in response to the demonstrations, the Government
			 of Syria launched a brutal crackdown, which has resulted in gross human rights
			 violations, use of force against civilians, torture, extrajudicial killings,
			 arbitrary executions, sexual violence, and interference with access to medical
			 treatment;
		Whereas the United Nations estimated that, as of January
			 25, 2012, more than 5,400 people in Syria had been killed since the violence
			 began in March 2011;
		Whereas, on August 18, 2011, President Barack Obama called
			 upon President Bashar al-Assad to step down from power;
		Whereas the Department of State has repeatedly condemned
			 the Government of Syria’s crackdown on its people, including on January 30,
			 2012, when Secretary of State Hillary Clinton stated The status quo is
			 unsustainable. … The longer the Assad regime continues its attacks on the
			 Syrian people and stands in the way of a peaceful transition, the greater the
			 concern that instability will escalate and spill over throughout the
			 region.;
		Whereas President Obama, on April 29, 2011, designated 3
			 individuals subject to sanctions for humans rights abuses in Syria: Mahir
			 al-Assad, the brother of Syrian President Bashar al-Assad and brigade commander
			 in the Syrian Army’s 4th Armored Division; Atif Najib, the former head of the
			 Political Security Directorate for Daraa Province and a cousin of Bashar
			 al-Assad; and Ali Mamluk, director of Syria’s General Intelligence
			 Directorate;
		Whereas, on May 18, 2011, President Obama issued an
			 executive order sanctioning senior officials of the Syrian Arab Republic and
			 their supporters, specifically designating seven people: President Bashar
			 al-Assad, Vice President Farouk al-Shara, Prime Minister Adel Safar, Minister
			 of the Interior Mohammad Ibrahim al-Shaar, Minister of Defense Ali Habib
			 Mahmoud, Head of Syrian Military Intelligence Abdul Fatah Qudsiya, and Director
			 of Political Security Directorate Mohammed Dib Zaitoun;
		Whereas President Obama, on August 17, 2011, issued
			 Executive Order 13582, blocking property of the Government of Syria and
			 prohibiting certain transactions with respect to Syria;
		Whereas, on December 1, 2011, the Department of the
			 Treasury designated two individuals, Aus Aslan and Muhammad Makhluf, under
			 Executive Order 13573 and two entities, the Military Housing Establishment and
			 the Real Estate Bank of Syria, under Executive Order 13582;
		Whereas, on May 6, 2011, the European Union’s 27 countries
			 imposed sanctions on the Government of Syria for the human rights abuses,
			 including asset freezes and visa bans on members of the Government of Syria and
			 an arms embargo on the country;
		Whereas, on November 12, 2011, the League of Arab States
			 voted to suspend Syria’s membership in the organization;
		Whereas, on December 2, 2011, the United Nations Human
			 Rights Council passed Resolution S-18/1, which recalls General Assembly
			 resolution A/RES/66/176 of December 19, 2011, as well as Human Rights Council
			 resolutions S-16/1, S-17/1 and S-18/1, and further deplores the human rights
			 situation in Syria, commends the League of Arab States, and supports
			 implementation of its Plan of Action;
		Whereas the League of Arab States approved and implemented
			 a plan of action to send a team of international monitors to Syria, which began
			 December 26, 2011;
		Whereas, on January 28, 2012, the League of Arab States
			 decided to suspend its international monitoring mission due to escalating
			 violence within Syria;
		Whereas, on February 4, 2012, the Russian Federation and
			 People's Republic of China vetoed a United Nations Security Council Resolution
			 in support of the League of Arab States' Plan of Action;
		Whereas the Governments of the Russian Federation and the
			 Islamic Republic of Iran remain major suppliers of military equipment to the
			 Government of Syria notwithstanding that government's violent repression of
			 demonstrators; and
		Whereas the gross human rights violations perpetuated by
			 the Government of Syria against the people of Syria represent a grave risk to
			 regional peace and stability: Now, therefore, be it
		
	
		That the Senate—
			(1)strongly condemns
			 the ongoing, widespread, and systemic violations of human rights conducted by
			 authorities in Syria, including the use of force against civilians, torture,
			 extrajudicial killings, arbitrary executions, sexual violence, and interference
			 with access to medical treatment;
			(2)maintains that
			 Bashar al-Assad has lost all claims to legitimacy due to the perpetuation of
			 mass atrocities against the people of Syria and continued violations of human
			 rights;
			(3)calls upon Bashar
			 al-Assad to step down from power;
			(4)strongly condemns
			 the Governments of the Russian Federation and the Islamic Republic of Iran for
			 providing military and security equipment to the Government of Syria, which has
			 been used to repress peaceful demonstrations and commit mass atrocities against
			 unarmed civilian populations in Syria;
			(5)commends the
			 League of Arab States' efforts to bring about a peaceful resolution in
			 Syria;
			(6)regrets that the
			 League of Arab States observer mission was not able to monitor the full
			 implementation of the League of Arab States' Action Plan of November 2, 2011,
			 due to the escalating violence in Syria;
			(7)commends
			 President Obama for authorizing targeted sanctions on human rights abusers in
			 Syria and for extending these sanctions to 12 individuals;
			(8)encourages the
			 President to continue designating for sanctions all individuals responsible for
			 human rights violations in Syria;
			(9)urges the
			 President to support an effective transition to democracy in Syria by
			 identifying and providing substantial material and technical support, upon
			 request, to Syrian organizations that are representative of the people of
			 Syria, make demonstrable commitments to protect human rights and religious
			 freedom, reject terrorism, cooperate with international counterterrorism and
			 nonproliferation efforts, and abstain from destabilizing neighboring
			 countries;
			(10)urges the
			 President to develop a plan to identify weapons stockpiles and prevent the
			 proliferation of conventional, biological, chemical, and other types of weapons
			 in Syria;
			(11)urges the
			 Department of State to establish a Friends of the Syrian People
			 Contact Group of countries committed to democratic change in Syria, including
			 Turkey, members of the League of Arab States, and members of the European
			 Union;
			(12)urges the
			 Department of State to develop a strategy to encourage defections from the
			 military of the Government of Syria;
			(13)urges the
			 President to diplomatically engage with the Republic of Turkey and members of
			 the League of Arab States and the European Union to discuss options to protect
			 the people of Syria, including the provision of robust humanitarian assistance,
			 the viability of establishing a safe haven along the borders of Syria, and the
			 use of all means available to monitor and publicly report on abuses inside the
			 country; and
			(14)urges the
			 international community to mobilize in support of a post-Assad democratic and
			 inclusive Government of Syria that holds accountable those responsible for
			 crimes against humanity and gross violations of human rights.
			
